UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21455 Claymore Dividend & Income Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) J. Thomas Futrell 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: October 31 Date of reporting period: May 1, 2010 – July 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. DCS | Claymore Dividend & Income Fund Portfolio of Investments July 31, 2010 (unaudited) Number of Shares Value Total Long-Term Investments - 138.8% Common Stocks- 110.3% Consumer Discretionary - 8.2% Darden Restaurants, Inc. Garmin Ltd. (Switzerland) Genuine Parts Co. Hasbro, Inc. Home Depot, Inc.(d) Leggett & Platt, Inc. Limited Brands, Inc. Mattel, Inc. McDonald's Corp.(d) McGraw-Hill Cos., Inc. (The) Omnicom Group, Inc. Pearson PLC, ADR (United Kingdom) (d) Thomson Reuters Corp. (Canada) (d) Tupperware Brands Corp. VF Corp. Whirlpool Corp. Yum! Brands, Inc. Consumer Staples - 29.8% Altria Group, Inc.(d) Archer-Daniels-Midland Co. Avon Products, Inc. Brown-Forman Corp. - Class B Campbell Soup Co. Coca-Cola Co. (The) (d) Colgate-Palmolive Co. (d) Delhaize Group SA, ADR (Belgium) Diageo PLC, ADR (United Kingdom) (d) Emotelladora Andina SA, ADR - Class B (Chile) General Mills, Inc. Hershey Co. (The) HJ Heinz Co. Hormel Foods Corp. JM Smucker Co. (The) Kellogg Co. (d) Kimberly-Clark Corp. (d) Kraft Foods, Inc. - Class A (d) Lorillard, Inc. McCormick & Co., Inc. Molson Coors Brewing Co. - Class B PepsiCo, Inc. (d) Philip Morris International, Inc. (d) Procter & Gamble Co. (The) (d) Reynolds American, Inc. Sara Lee Corp. (d) Sysco Corp.(d) Wal-Mart Stores, Inc. (d) Energy - 17.4% Chevron Corp. (d) ConocoPhillips (d) Exxon Mobil Corp. (d) Repsol YPF SA, ADR (Spain) (d) Sasol Ltd., ADR (South Africa) (d) Statoil ASA, ADR (Norway) (d) Tenaris SA, ADR (Luxembourg) (d) Total SA, ADR (France) (d) Financials - 0.8% Eaton Vance Corp. Federated Investors, Inc. - Class B Marsh & McLennan Cos., Inc. (d) Plum Creek Timber Co., Inc. - REIT Waddell & Reed Financial, Inc. - Class A Health Care - 24.0% Abbott Laboratories (d) AstraZeneca PLC, ADR (United Kingdom) (d) Baxter International, Inc. Becton Dickinson and Co. Biovail Corp. (Canada) Bristol-Myers Squibb Co.(d) Eli Lilly & Co. (d) Fresenius Medical Care AG & Co. KGaA, ADR (Germany) GlaxoSmithKline PLC, ADR (United Kingdom) (d) Johnson & Johnson (d) Merck & Co., Inc. (d) Pfizer, Inc. (d) Pharmaceutical Product Development, Inc. Teleflex, Inc. Industrials - 12.3% 3M Co. (d) ABB Ltd., ADR (Switzerland) (d) Avery Dennison Corp. Cooper Industries PLC (Ireland) Dover Corp. Dun & Bradstreet Corp. Elbit Systems Ltd. (Israel) Emerson Electric Co. (d) General Dynamics Corp. Honeywell International, Inc. (d) Hubbell, Inc. - Class B Illinois Tool Works, Inc. (d) ITT Corp. Koninklijke Philips Electronics NV (Netherlands) (d) Lockheed Martin Corp. Masco Corp. Northrop Grumman Corp. Pentair, Inc. Pitney Bowes, Inc. Raytheon Co. RR Donnelley & Sons Co. Snap-On, Inc. Tomkins PLC, ADR (United Kingdom) Tyco International Ltd. (Switzerland) United Technologies Corp. (d) Waste Management, Inc. (d) Information Technology - 9.5% Automatic Data Processing, Inc. (d) Broadridge Financial Solutions, Inc. Harris Corp. Intel Corp. (d) Konami Corp., ADR (Japan) Linear Technology Corp. National Semiconductor Corp. Nokia OYJ, ADR (Finland) (d) Paychex, Inc. Taiwan Semiconductor Manufacturing Co. Ltd., ADR (Taiwan)(d) Telefonaktiebolaget LM Ericsson, ADR (Sweden) (d) Texas Instruments, Inc. (d) Materials - 2.9% Bemis Co., Inc. Compass Minerals International, Inc. CRH PLC, ADR (Ireland) (d) EI Du Pont de Nemours & Co. (d) Greif, Inc. - Class A International Flavors & Fragrances, Inc. MeadWestvaco Corp. Packaging Corp. of America PPG Industries, Inc. RPM International, Inc. Sealed Air Corp. Sherwin-Williams Co. (The) Sonoco Products Co. Valspar Corp. Telecommunication Services - 3.3% Cellcom Israel Ltd. (Israel) Chunghwa Telecom Co. Ltd., ADR (Taiwan) (d) Magyar Telekom Telecommunications PLC, ADR (Hungary) NTT DoCoMo, Inc., ADR (Japan) (d) Partner Communications Co. Ltd., ADR (Israel) Philippine Long Distance Telephone Co., ADR (Philippines) Rogers Communications, Inc. - Class B (Canada) Telecom Corp. of New Zealand Ltd., ADR (New Zealand) Telefonos de Mexico SAB de CV, ADR (Mexico) (d) Utilities - 2.1% Cia de Saneamento Basico do Estado de Sao Paulo, ADR (Brazil) Cia Energetica de Minas Gerais, ADR (Brazil) DPL, Inc. Empresa Nacional de Electricidad SA, ADR (Chile) Enersis SA, ADR (Chile) Exelon Corp. (d) Public Service Enterprise Group, Inc. (d) UGI Corp. Total Common Stocks - 110.3% (Cost $78,614,758) Convertible Preferred Stocks - 1.3% Financials - 1.3% Fannie Mae, 5.375% (Cost $33,154,000) Optional Principal Amount Call Provisions Value Corporate Bonds - 26.9% Consumer Discretionary - 4.6% British Sky Broadcasting Group PLC, BBB+, 9.500%, 11/15/18 (United Kingdom) (a) N/A Comcast Corp., BBB+, 6.550%, 7/1/39 N/A Fortune Brands, Inc., BBB-, 6.625%, 7/15/28 N/A Home Depot, Inc., BBB+, 5.875%, 12/16/36 N/A International Game Technology, BBB, 7.500%, 6/15/19 N/A Kohl's Corp., BBB+, 6.875%, 12/15/37 N/A Time Warner, Inc., BBB, 7.700%, 5/1/32 N/A Walt Disney Co. (The), A, 7.000%, 3/1/32 (d) N/A Energy - 1.2% Anadarko Petroleum Corp., BBB-, 8.700%, 3/15/19 N/A Weatherford International Ltd., BBB, 9.625%, 3/1/19 (Switzerland) (d) N/A Financials - 11.7% American Express Co., BB, 6.800%, 9/1/66 (b) 9/1/16 @ 100.00 American Express Co., BBB+, 8.125%, 5/20/19 (d) N/A American International Group, Inc., A-, 5.375%, 10/18/11 N/A AvalonBay Communities, Inc., BBB+, 6.100%, 3/15/20 N/A Bank of America Corp., BB, 8.000%, 12/31/49 (b) 1/30/18 @ 100.00 Boston Properties LP, A-, 5.875%, 10/15/19 N/A Camden Property Trust, BBB, 5.700%, 5/15/17 N/A Caterpillar Financial Services Corp., A, 7.150%, 2/15/19 N/A Citigroup, Inc., A, 8.500%, 5/22/19 N/A Coffeyville Resources LLC/Coffeyville Finance, Inc., BB-, 9.000%, 4/1/15 (a) 4/1/12 @ 106.75 Credit Acceptance Corp., BB-, 9.125%, 2/1/17 (a) 2/1/14 @ 104.563 Fidelity National Financial, Inc., BBB-, 6.600%, 5/15/17 N/A GE Capital Trust I, A+, 6.375%, 11/15/67 (b) 11/15/17 @ 100.00 General Electric Capital Corp., AA+, 6.750%, 3/15/32 N/A Goldman Sachs Capital II, BBB, 5.793%, 12/29/49 (b) 6/1/12 @ 100.00 Goldman Sachs Group, Inc. (The), A-, 6.750%, 10/1/2037 N/A HCP, Inc., BBB, 6.700%, 1/30/18 N/A Hughes Network Systems LLC/HNS Finance Corp., B, 9.500%, 4/15/14 9/2/10 @ 104.75 JPMorgan Chase & Co., BBB+, 7.900%, 4/29/49 (b) 4/30/18 @ 100.00 JPMorgan Chase & Co., A+, 6.300%, 4/23/19 N/A Manufacturers & Traders Trust Co., A-, 6.625%, 12/4/17 N/A Merrill Lynch & Co., Inc., A-, 6.110%, 1/29/37 N/A Morgan Stanley, A, 5.550%, 4/27/17 N/A PNC Bank NA, A, 5.250%, 1/15/17 N/A Reynolds Group Issuer, Inc./Reynolds Group Issuer LLC, B-, 8.500%, 5/15/18 (a) 5/15/14 @ 104.25 Simon Property Group LP, A-, 10.350%, 4/1/19 N/A Wells Fargo & Co., A-, 7.980%, 3/15/49 (b) 3/15/18 @ 100.00 Health Care - 2.2% Aetna, Inc., A-, 6.750%, 12/15/37 N/A Alere, Inc., B-, 9.000%, 5/15/16 5/15/13 @ 104.50 UnitedHealth Group, Inc., A-, 6.500%, 6/15/37 N/A WellPoint, Inc., A-, 5.950%, 12/15/34 N/A Industrials - 3.4% CSX Corp., BBB-, 6.000%, 10/1/36 N/A Delta Air Lines, Inc., BB-, 9.500%, 9/15/14 (a) 9/15/11 @ 107.125 FedEx Corp., BBB, 8.000%, 1/15/19 (d) N/A Southwest Airlines Co., BBB, 5.125%, 3/1/17 N/A Textron, Inc., BBB-, 7.250%, 10/1/19 N/A Waste Management, Inc., BBB, 7.375%, 3/11/19 (d) N/A Information Technology - 0.8% Corning, Inc., BBB+, 6.625%, 5/15/19 N/A Oracle Corp., A, 6.125%, 7/8/39 N/A Materials - 1.6% Alcoa, Inc., BBB-, 6.750%, 7/15/18 N/A International Paper Co., BBB, 7.500%, 8/15/21 N/A Teck Resources Ltd., BBB, 10.750%, 5/15/19 (Canada) 5/15/14 @ 105.375 Information Technology - 0.4% MagnaChip Semiconductor SA/MagnaChip Semiconductor Finance Co., B+, 10.500%, 4/15/18 (South Korea) (a) 4/15/14 @ 105.25 Utilities - 1.0% Exelon Generation Co. LLC, BBB, 6.200%, 10/1/17 N/A Southwestern Electric Power Co., BBB, 6.450%, 1/15/19 N/A Total Corporate Bonds - 26.9% (Cost $19,028,338) Number of Shares Value Limited Partnership - 0.3% Real Estate - 0.3% Kodiak Funding, LP (c) (Cost $3,512,000) Total Long-Term Investments - 138.8% (Cost $134,309,096) Short-Term Investments - 2.4% Dreyfus Money Market Bond Fund (Cost $1,853,555) Total Investments - 141.2% (Cost $136,162,651) Other Assets in excess of Liabilities - 1.1% Borrowings - (42.3%) ) Net Assets Applicable to Common Shares - 100.0% ADR - American Depositary Receipt AG - Stock Corporation ASA - Stock Company KGaA - Limited Partnership LLC - Limited Liability Company LP - Limited Partnership NV - Publicly Limited Liability Corporation PLC - Public Limited Company REIT - Real Estate Investment Trust SA - Corporation SAB de CV - Variable Capital Company (a) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2010, these securities amounted to 3.0% of net assets applicable to Common Shares. (b) Floating or variable rate security. (c) Security is valued in accordance with Fair Valuation procedures established in good faith by the Board of Trustees. The total market value of such securities is $224,000 which represents 0.3% of Net Assets Applicable to Common Shares. (d) All or a portion of these securities were segregated as collateral for the borrowings.As of July 31, 2010, the total amount segregated was $72,018,212. Ratings (unaudited) shown are per Standard & Poor's; securities classified NR are not rated by Standard & Poor's. All percentages shown in the Portfolio of Investments are based on Net Assets Applicable to Common Shares unless otherwise noted. See previously submitted notes to financial statements for the period ended April 30, 2010. At July 31, 2010, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments In accordance with ASC 820, Fair Value Measurements and Disclosures (“ASC820”) (formerly known as the Statement of Financial Accounting Standard No. 157), value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability. ASC820 establishes three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon based quoted prices in inactive markets or upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The following table represents the Fund's investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of July 31, 2010: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common stocks $- $- Convertible Preferred Stocks - - Corporate Bonds - - Limited Partnerships - - Money Market Fund - - Total Liabilities: - Total $- $- $- $- For fair valuations using unobservable inputs, FAS 157 requires a reconciliation of the beginning to ending balances for reported market values that presents changes attributable to total realized and unrealized gains or losses, purchases and sales, and transfers in/out of the Level 3 category during the period.The following table presents the reconciliation of the Fund's investments measured at fair value using significant unobservable inputs (Level 3 valuations) for the period ended July 31, 2010. Level 3 holdings Securities Beginning Balance at 10/31/09 Total Realized Gain/Loss - Change in Unrealized Gain/Loss 32 Net Purchases and Sales - Net Transfers In/Out - Ending Balance at 7/31/10 Item 2.Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer have evaluated the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing date of this report and have concluded, based on such evaluation, that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant on this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. (b) There was no change in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940, as amended) that occurred during the registrant’s last fiscal quarter that has materially affected or is reasonably likely to materially affect the registrant’s internal control over financial reporting. Item 3.Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended (17 CFR 270.30a-2(a)) are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Claymore Dividend & Income Fund By: /s/ J. Thomas Futrell J. Thomas Futrell Chief Executive Officer Date: September 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ J. Thomas Futrell J. Thomas Futrell Chief Executive Officer Date: September 24, 2010 By: /s/ Steven M. Hill Steven M. Hill Treasurer and Chief Financial Officer Date: September 24, 2010
